Exhibit 32.3 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this quarterly report on Form 10-Q of Southern Connecticut Bancorp, Inc. (the “Company”), I, Anthony M. Avellani, acting as chief accounting officer ofthe Company and of the Company’s wholly-owned subsidiary, The Bank of Southern Connecticut, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (i) The quarterly report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in such quarterly report fairly presents, in all material respects, the financial condition and results of operations of the Company as of June 30, 2010. Date: August 13, 2010 By: /s/ Anthony M. Avellani Anthony M. Avellani Vice President and Chief Accounting Officer
